Title: From Alexander Hamilton to Aaron Ogden, 4 October 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York October 4 1799
          
          I send you the copy of a letter of this date to Col. Smith. Till he shall assume the command you will act upon it as to every preparatory measure. You will accordingly — proceed to the spot—with your own Regiment — soon as you think proper and begin —— cutting of Timber. Allotting to these a —— of Officers) the recruiting service will —— as heretofore with the rest.
          You are already — that the Contractors are to furnish —— of transportation. You will take —— necessary arrangement accordingly. Col Taylor is desired without delay to proceed with his Regiment by water to Perth Amboy. It is proper that a person should be there prepared to accommodate & convey the corps to its destination. Elias B The enclosed copies of Contracts shew that Elias B Dayton is contractor for the remainder of the present & for the ensuing Year. You will apprise him that in a short time the three Regiments will be on the ground. The 12 consisting of about 300 — 13 of about 400 men. He is to be — accordingly.
          With great cons— I am Sir Yr Obed sr
          Col Ogden
        